UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-60685
                         Summary Calendar




           NATIONAL FIRE INSURANCE COMPANY OF HARTFORD,

                                                 Plaintiff-Appellee,


                              VERSUS


                 BILLY G. ASEMANI, Etc., ET AL.,


                                                         Defendants,


                       PERCY JONES, ET AL.,


                                              Defendants-Appellants.



           Appeal from the United States District Court
             For the Southern District of Mississippi
                          3:99-CV-227-WS

                          March 28, 2001


Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      Based on our review of the record and the briefs of the

parties, we affirm the judgment of the district court essentially

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for the reasons stated in its careful memorandum opinion and order

of October 30, 2000.

     AFFIRMED.




                                2